Quillian, Judge.
The employer contends that it was entitled to hearing before the board to determine whether the claimant was entitled to a change of physicians. With this contention we can not agree. Code Ann. § 114-501 (as last amended by Ga. L. 1963, pp. 141, 153), provides in part: “The Board may at any time upon request of an employee order a change of physician or treatment and designate other treatment or another physician as suggested by the injured employee subject to the approval of the board, and in such a case the expense thereof shall be borne by the employer upon the same terms and conditions as hereinbefore provided in this section for medical and surgical treatment and attendance.” There is no provision in the Act for a hearing on the question of whether the claimant shall be authorized to change physicians. The board’s order in the case sub judice is not such an order as is contemplated by Code § 114-710, which provides for appeals to the superior court.
This case is distinguishable from Travelers Ins. Co. v. Burch, 114 Ga. App. 723 (152 SE2d 697), and similar cases which involved the contestable question of whether the claimants were entitled to further medical benefits.
While the appeal was improvidently allowed there was no harmful error shown in the judgment affirming the board’s order.

Appeal dismissed.


Jordan, P. J., and Deen, J., concur.